Citation Nr: 1431132	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left fifth toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant served on active duty for training (ACDUTRA) in the Alabama Army National Guard from April to May 1976 and from January to April 1979.  The Appellant also had subsequent service in the Alabama National Guard through June 2000, including periods of ACDUTRA.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Appellant's service connection claims for degenerative disc disease of the lumbar spine and for hyperdactylia of the left fifth toe.  

This case was previously before the Board in December 2011, when it was remanded for additional development.  The Board remanded the case again in February 2013 for further evidentiary development.  

In March 2014, the Board granted service connection for degenerative disc disease of the lumbar spine.  The issue of entitlement to service connection for a left fifth toe disability was again remanded.

The Board has not only reviewed the Appellant's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

A left fifth toe disability is not attributable to the appellant's periods of ACDUTRA.



CONCLUSION OF LAW

A left fifth toe disability was not incurred during the appellant's periods of ACDUTRA.  38 U.S.C.A. §§ 1110, 101(24) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A December 2005 letter discussed the evidence necessary to support a claim for service connection.  The appellant was informed of the allocation of responsibilities between himself and VA.  

In December 2006, the appellant was advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the appellant of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Moreover, although some notice letters were sent subsequent to the initial adjudication of the appellant's claims, the Board finds that there was no prejudice as the issue decided herein were most recently readjudicated in an April 2014 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board finds that the most recent January 2014 examination was adequate in that it was conducted by a clinician who reviewed the record, interviewed the appellant, and performed appropriate examinations.  The appellant has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service treatment records include the appellant's April 1976 report of medical history.  He endorsed foot trouble.  The examiner elicited no details.  The associated examination indicated hyperdactylia of the left fifth toe, accompanied by disabling pain and prohibiting combat service boot wear.  

A report of Medical Board Proceedings dated in May 1976 indicates that the appellant had hyperdactylia of the left fifth toe which precluded running, was accompanied by disabling pain, and prohibited wearing of combat boots.  With respect to whether the disability was incurred in the line of duty, the board determined that it existed prior to service and was congenital.  A narrative summary dated in May 1976 indicates that the appellant's original problem was hyperdactylia of the left fifth toe, probably congenital.  The recommendation was that the appellant was unfit for enlistment according to regulation, and should be separated from service.  

In April 1978, the appellant presented to a private provider, indicating that he wished to return to the Army.  The provider noted that the appellant had hammertoes and an overlapping left fifth toe.  He advised the appellant that the only thing he could do would be to try to straighten out the digit through syndicalism.  In April 1978, the appellant underwent removal of the proximal phalanx and partial syndactilism created to the left fifth toe.  The provider noted a final diagnosis of overriding left fifth toe.

On National Guard enlistment examination in June 1978, the appellant endorsed foot trouble.  The examiner noted that the appellant had undergone surgical correction of left fifth hammer toe; this was not considered disabling.  

A March 1979 National Guard physical examination report indicates normal feet.  At that time, the appellant endorsed foot trouble; he specified that he had undergone surgery on his left toe at 28 years of age.  

On quadrennial physical examination for the Army Reserves in June 1982, the appellant's feet were normal.  

On National Guard enlistment examination in August 1986, the appellant's feet were normal.  At that time, he endorsed foot trouble; the examiner elicited no details concerning this report.

On physical examination for the over-40 physical training program in March 1990, the appellant denied foot trouble.  Clinically, his feet were normal.

On physical examination for the over-40 physical training program in April 1998, the appellant denied foot trouble.  

In September 2000, the appellant was notified that the State Medical Duty Review Board had determined that he did not meet retention standards based on disability.  The basis for this finding is not clear.

In January 2007, a private provider noted the appellant's complaint of an area of his left little toe that bothered him.  The appellant reported that he had undergone surgery on the toe in 1978 for hammertoe deformity.  The provider indicated that there was a question regarding whether the condition was congenital or caused by boots worn during basic training.  Examination revealed a hammertoe deformity, leading the provider to conclude that the deformity was congenital in nature.  However, he also indicated that the boots worn in basic training aggravated the deformity to the point that it was painful enough for the appellant to undergo an arthroplasty with syndactule of the fifth digit to the fourth.  The assessment was hammertoe deformity with irritation and pain.  

In March 2007, a private podiatrist noted the appellant's report that nail removal had not reduced pain in the digit and that closed shoe gear continued to cause pain.  The appellant was advised that amputation of the digit might be necessary.  The podiatrist advised the appellant that military shoe gear likely contributed to the condition.  

On VA examination in May 2012, the appellant's history was reviewed.  He reported that he had left little toe pain initially in basic training, during long road  marches.  The examiner identified hammer toe of the left little toe.  She noted that the distal phalanx was missing from the left fifth toe, status post hammertoe surgical repair.  She also noted that the toenail was absent.  Following examination, she opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that there was no evidence of evaluation or treatment for a left fifth toe injury or disease during active service.  She noted that the congenital defect of overriding left fifth toe was corrected with surgery not during active duty, prior to reenlistment.  She concluded that there was no evidence to support aggravation of the congenital defect beyond the natural progress of the disorder due to or as a result of active service.  She pointed out that the appellant gave a history of good response to the corrective surgery for the overlapping left fifth toe for many years before seeking medical intervention again for left toe pain.  She indicated that the current clinical examination findings supported a diagnosis of chronic fifth toe arthritis, secondary to the natural course of aging and post-surgical changes of the fifth toe.  
An additional review of the appellant's records was carried out in March 2013.  The VA provider noted that she had reviewed the claims file.  She noted that the appellant had a current diagnosis of arthritis of the left fifth toe.  She indicated that arthritis in that joint was normally caused by normal progression or wear and tear on the joint, or post-surgical effects.  She indicated her belief that it was not caused by or aggravated by wearing combat boots during service in 1976 or 1979.  

In an April 2013 statement, the appellant indicated that during basic training, he was given boots that were one-half size smaller than his actual size.  He noted that after weeks of walking, marching, and running every day, his foot because aggravated, irritated, and blistered to the point that he could barely walk.  

The appellant's claims file was again reviewed by a VA provider in May 2014.  She opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She concluded that the left fifth toe disability, to include arthritis, hammertoe deformity, onychocryptosis, and status post excision of a pyogenic granuloma, was not caused or aggravated by wearing combat boots during periods of ACDUTRA service in 1976 or 1979.  She stated that she was in full agreement with the May 2012 examiner and the clinician who provided the March 2013 opinion.  She noted that the appellant was found to be unfit to serve in April 1976 due to inability to wear combat boots due to a congenital condition of the left fifth toe.  She pointed out that there was no evidence that pain occurred after separation in 1976.  She further noted that the appellant had surgery in 1977 so that he could reenlist, and that examination in April 1998 revealed no evidence of foot problems.  She indicated that there was no evidence of problems wearing combat boots during service.  She acknowledged that a podiatry evaluation in 2007 revealed multiple foot problems, but that no relationship was established with service.  She further noted that arthritis was not uncommon with normal aging or after any surgery, and that the appellant had surgery prior to enlistment in 1978.  She noted that she had reviewed the opinions of private providers, but that they obtained historical information directly from the appellant and did not have access to examinations performed with the appellant was in service, and that those examinations provided a more accurate factual account of findings at that time.  
A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101(24); 38 C.F.R. § 3.6(a), (d).  When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service- connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

A claimant still can prove service connection by aggravation without the presumption of aggravation by showing that the preexisting condition worsened beyond the natural progress of the condition during a period of ACDUTRA and by so doing establish status as a "Veteran" under section 101(24)(B) in order to receive VA disability compensation.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Moreover, the Board notes that congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence interpreted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, the VA General Counsel has further interpreted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 67-90. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions, such as fibrosis of the lungs or congenital malformations, with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

The General Counsel opinion draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in a defect is "more or less stationary in nature" while a disease is "capable of improving or deteriorating."  VAOPGCPREC 82-90 at p. 2; Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In this case, the Board finds that the left fifth toe condition noted during ACDUTRA in 1976 is a congenital defect because it is "more or less stationary in nature."

Having carefully reviewed the record, the Board concludes that service connection for a left fifth toe disability is not warranted.  The record clearly reflects that the appellant was found by a medical board in 1976 to have a preexisting, congenital condition of the left fifth toe that rendered him unfit for enlistment according to regulation.  As such, the Board finds that a left fifth toe condition preexisted the appellant's period of ACDUTRA in 1976.  The Board's conclusion is supported not only by the findings of the medical board, but also by the VA clinicians who have noted that the appellant had a congenital condition of an overriding left fifth toe that was not caused or aggravated by ACDUTRA. 

In reaching this conclusion, the Board has considered the appellant's statements with respect to the onset and etiology of this claimed disability.  However, the Board finds that the appellant is not competent to state whether a left fifth toe disability began during ACDUTRA.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

The weight of the evidence also demonstrates that the preexisting left fifth toe disability was not aggravated during a period of ACDUTRA.  As noted above, the disorder is congenital, and, as such, it is presumed to have preexisted service.  The appellant essentially argues that he first noticed the disabling condition during ACTUTRA in 1976, when wearing combat boots caused pain.  The Board acknowledges that two private providers have indicated that boots worn during basic training aggravated the condition.  However, VA clinicians who have reviewed the record and examined the appellant have concluded that the current left fifth toe disability is not related to a period of ACDUTRA.  The May 2012 examiner indicated that the current clinical findings supported a diagnosis of chronic left fifth toe arthritis, secondary to the natural course of aging and post-surgical changes.  The clinician who reviewed the record in May 2014 stated that no current left fifth toe disability, to include arthritis, hammertoe deformity, onychocryptosis status post excision of a pyogenic granuloma, was caused or aggravated by wearing combat boots during ACDUTRA in 1976 or 1979.  She pointed out that the appellant was found to be unfit to serve in 1976 due to inability to wear combat boots because of a congenital condition of the left fifth toe.  She further noted that surgery in 1977 was so that the appellant could reenlist, and that subsequent examinations showed no evidence of foot problems.  She indicated that she had reviewed the opinions of the private providers but that they had obtained historical information directly from the appellant and did not have access to examinations performed during service, which contained a more accurate factual account of findings at that time.  The clinician who reviewed the record in May 2014 set forth a reasoned opinion, based on review of the record (which included the statements by private providers).  In assigning high probative value to this opinion, the Board notes that this VA provider reviewed the medical history and discussed the rationale underlying her conclusions.  There is no indication that this provider was not fully aware of the appellant's past medical history or that she misstated any relevant fact.  The Board thus finds the VA provider's opinions to be of greater probative value than the unsupported statements by the private providers and appellant's statements to the contrary.  

In summary, the record establishes that the congenital left fifth toe condition preexisted ACDUTRA and that it was not aggravated during those periods.  As such, there is no basis upon which to grant service connection for this claimed disability. 


ORDER

Entitlement to service connection for a left fifth toe disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


